DAVID J. BUCHANAN, Respondent Below-Appellant,
v.
BARBARA H. RICHARDS, Petitioner Below-Appellee.
No. 380, 2008.
Supreme Court of Delaware.
Submitted: October 1, 2008.
Decided: October 7, 2008.
Before STEELE, Chief Justice, HOLLAND and RIDGELY, Justices.

ORDER
MYRON T. STEELE, Chief Justice.
This 7th day of October 2008, it appears to the Court that:
(1) This is an appeal from an order of the Family Court. The appellant, David J. Buchanan, filed a petition to proceed in forma pauperis, which this Court denied on July 29, 2008. On July 30, 2008, the Clerk notified Buchanan by letter that the filing fee of $310 was due no later than August 13, 2008. The letter further advised Buchanan that failure to pay the filing fee would result in the issuance of a notice to show cause why the appeal should not be dismissed.
(2) On August 7, the Court received Buchanan's motion to defer court fees and costs. In the motion, Buchanan claims that all of his assets have been "encumbered" by improper actions taken by appellee Barbara H. Richards, his former spouse, in connection with the property division in the Family Court and/or the State of Delaware in connection with his criminal prosecution now pending in the Superior Court. On September 23, 2008, the Clerk issued a notice to Buchanan to show cause why his appeal should not be dismissed pursuant to Supreme Court Rule 29(b) due to his failure to prosecute his appeal by not paying the $310 filing fee.
(3) On October 1, 2008, Buchanan submitted his response to the notice to show cause. In his response, Buchanan reiterates complaints made in several previous actions in this Courtnamely, that the prosecutor, the police, and the Superior Court, as well as Richards and the Family Court, have violated his due process rights. Buchanan also reiterates the allegations he made in his original motion to proceed in forma pauperis and his subsequent motion to defer court fees and costsspecifically, that his inability to pay this Court's filing fee is the result of improper actions taken by Richards and/or the State of Delaware.
(4) We conclude that Buchanan has provided no justification for revisiting this Court's denial of his motion to proceed in forma pauperis. As such, his motion to defer court fees and costs must be denied. Moreover, we conclude that Buchanan has failed to show cause why his appeal should not be dismissed due to his failure to diligently prosecute the appeal by not paying this Court's filing fee.
NOW, THEREFORE, IT IS ORDERED that Buchanan's motion to defer court fees and costs is DENIED and his appeal is DISMISSED.